                Case 4:21-cr-00171-JST Document 3 Filed 04/27/21 Page 1 of 3



 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                      FILED
 4 ELISE LAPUNZINA (NYBN 2540730)                                         Apr 27 2021
   Assistant United States Attorney
 5                                                                     SUSANY. SOONG
          450 Golden Gate Avenue, Box 36055                       CLERK, U.S. DISTRICT COURT
 6        San Francisco, California 94102-3495                 NORTHERN DISTRICT OF CALIFORNIA
          Telephone: (415) 436-6878                                        OAKLAND
 7        FAX: (415) 436-7234
          Elise.LaPunzina@usdoj.gov
 8
   Attorneys for United States of America
 9
                                UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                      OAKLAND DIVISION
12
   UNITED STATES OF AMERICA,                 )   Case No. 4:21-CR-0171-JST
13                                           )
          Plaintiff,                         )   MOTION AND [PROPOSED] ORDER
14
                                             )   FOR SUMMONS
15        v.                                 )
                                             )
16 BRANDON      WADE    LITTLEFIELD,         )
                                             )
17         Defendant.                        )
   ____________________________________)
18

19
            The government requests under Federal Rule of Criminal Procedure 58(d)(3) that the
20
     Court issue a summons for defendant Brandon Wade Littlefield. The facts set forth in the
21
     attached declaration demonstrate probable cause that the defendant committed the crime charged
22
     in the Information filed in the above-captioned matter.
23
     //
24
     //
25
     //
26
     //
27
     //
28
     MOTION FOR SUMMONS
     AND [PROPOSED] ORDER                            1
30
               Case 4:21-cr-00171-JST Document 3 Filed 04/27/21 Page 2 of 3



 1          A summons commanding the defendant to appear to answer the Information that has been

 2 filed by the United States Attorney is therefore appropriate.

 3                                               Respectfully submitted,
 4                                               STEPHANIE M. HINDS
                                                 Acting United States Attorney
 5

 6 Dated: April 26, 2021                                /s/
                                                 ELISE LAPUNZINA
 7                                               Assistant United States Attorney

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     MOTION FOR SUMMONS
     AND [PROPOSED] ORDER                           2
30
               Case 4:21-cr-00171-JST Document 3 Filed 04/27/21 Page 3 of 3



 1                                       PROPOSED ORDER

 2 Having reviewed the Declaration of IRS Special Agent Christine Stegner, the Court finds that

 3 probable cause exists to believe that the offense charged in the Information filed in the above-

 4 captioned matter was committed and that Defendant committed it. Accordingly, pursuant to Fed.

 5 R. Crim. P. 58(d)(3), the Clerk of the Court is directed to issue a Summons directing the

 6 defendant Brandon Wade Littlefield, to appear on May 4, 2021, at 1:00 p.m. before Magistrate

 7 Judge Kandis A. Westmore to answer the Information that has been filed by the United States

 8 Attorney.

 9
     IT IS SO ORDERED.
10

11
     Dated: ______April 27, 2021_____            ______________________________________
12                                               HON. JUDGE ROBERT M. ILLMAN
                                                 United States Magistrate Judge
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     MOTION FOR SUMMONS
     AND [PROPOSED] ORDER                            3
30
